Citation Nr: 0011582	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-13 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right inguinal hernia.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from October 1991 to May 1995.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in pertinent 
part, denied service conation for right inguinal hernia and 
right ear hearing loss and granted service connection for 
tinnitus, with assignment of a noncompensable (zero percent) 
disability rating.  In a September 1998 decision, the Board 
upheld the RO's decision as to the hearing loss and tinnitus 
issues; and remanded the hernia issue to the RO for further 
development.  The case has now been returned to the Board for 
appellate review of that issue.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A surgically repaired congenital inguinal hernia was 
reported at the time of the veteran's service entry 
examination.

3.  The veteran was diagnosed after service with recurrent 
right direct inguinal hernia for which he underwent 
herniorrhaphy; and which was medically determined to be 
causally related to his pre-existing hernia and service.  

4.  The evidence is in equipoise as to whether the pre-
existing post operative right inguinal hernia did increase in 
severity during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
recurrent right direct inguinal hernia was either incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had a right congenital inguinal hernia which was 
surgically repaired when he was an infant.  This pre-existing 
condition as well as the surgical scar was noted at service 
entry examination in July 1991.  There is no evidence in the 
service medical records of complaint, treatment, or diagnosis 
of recurrent hernia.  In December 1996, the veteran filed an 
application for VA disability compensation; he indicated that 
he had undergone a physical examination to "reup" in the 
service at the VA Medical Center in Shreveport, Louisiana, in 
November 1996, and was found to have a hernia.  

Report of VA general medical examination conducted in January 
1997, noted a history of right congenital inguinal hernia 
which was surgically repaired in infancy without known 
complications.  The veteran complained of experiencing 
recurrent reducible right inguinal hernia for the past 
several months.  Following physical examination, the 
physician's current diagnosis was recurrent right direct 
inguinal hernia.  The examining physician did not comment as 
to etiology of the current hernia nor to the relationship, if 
any, between the veteran's current hernia and the hernia 
repaired in his childhood.  

VA medical records indicate the veteran underwent right 
inguinal herniorrhaphy in April 1997.  The postoperative 
diagnosis was right recurrent direct inguinal hernia.

This issue was remanded to the RO for further development in 
September 1998.  The veteran's claims folder with medical 
records was forwarded to the VA physician who had previously 
examined the veteran in January 1997.  Following examination, 
in March 1999, the physician issued a written report in which 
he indicated that:  

It is the professional opinion of this 
examiner upon review of all available 
data that the pre-service P.O. status, 
right inguinal herniorrhaphy for 
congenital right inguinal hernia in 
infancy may have resulted in residual 
weakness of the right inguinal ring and 
subsequent development of the recorded 
recurrent direct RIH.

It is my opinion that there is a 
causative relationship between the 
childhood right inguinal hernia repair, 
veteran's period of active military 
service and his subsequent development of 
a right recurrent direct inguinal hernia.

Legal analysis

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious and or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

In addition, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
diseases or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Pursuant to 38 U.S.C.A. § 5107(b), where, after 
review of all the evidence, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  

In this case, the Board finds that the doctrine of reasonable 
doubt requires a grant of the veteran's claim in light of the 
recent medical opinion provided by the VA medical examiner in 
support of the veteran's contention that his current hernia 
was caused and/or aggravated by his prior service.  Thus, the 
Board concludes that the veteran's claim for service 
connection for a right inguinal hernia must be allowed.  



ORDER

Service connection is granted for recurrent direct right 
inguinal hernia.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


